      Case 4:20-cv-01369 Document 49 Filed on 08/28/20 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                          UNITED STATES DISTRICT COURT                                   August 28, 2020
                           SOUTHERN DISTRICT OF TEXAS                                   David J. Bradley, Clerk
                                HOUSTON DIVISION

CALLICOTTE, et al,                              §
                                                §
       Plaintiffs,                              §
                                                §
V.                                              §            CIVIL ACTION NO. 4:20-cv1369
                                                §
HARRIS COUNTY,                                  §
                                                §
       Defendant.                               §


                       NOTICE OF SETTLEMENT CONFERENCE

TO ALL PARTIES AND COUNSEL OF RECORD:

       The above matter was referred to Magistrate Judge Sam Sheldon for a settlement

conference. A settlement conference was conducted August 28, 2020. At the conclusion, all parties

and the Court agreed to participate in a second settlement conference. The parties are hereby

notified that a second settlement conference will be held at 9 a.m. on Tuesday, September 15, 2020.

       SIGNED in Houston, Texas on August 28, 2020.




                                                     Sam S. Sheldon
                                                     United States Magistrate Judge
